      Case 2:19-cv-02006-TLN-DB Document 54 Filed 09/10/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CRAIG RICHARD,                                    No. 2:19-cv-2006 TLN DB P
12                       Plaintiff,
13           v.                                         ORDER
14    L. ALDRIDGE, Warden,                              (ECF Nos. 46, 47, 52)
15                       Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights

18   action initiated under 42 U.S.C. § 1983. Plaintiff’s discovery motions (ECF Nos. 46, 47) and

19   defendant’s motion for extension of time (ECF No. 51) are before the court.

20          I. Motion to Compel

21          By motion filed on July 23, 2021, plaintiff moves to compel defendant to answer

22   interrogatories and requests for admission. (ECF No. 46.) Plaintiff states he submitted these

23   discovery requests to defendant on June 1, 2021, and that no responses were received by the time

24   of submitting the motion. Plaintiff requests sanctions in the amount of $1,000.

25          Defendant opposes the motion, stating defendant’s responses appeared to have “crossed in

26   the mail” with plaintiff’s motion. (ECF No. 48.) Defendant further states all responses were

27   timely served after the granting of the extension of time.

28   ////
                                                        1
         Case 2:19-cv-02006-TLN-DB Document 54 Filed 09/10/21 Page 2 of 3


 1            Although plaintiff did not file a reply to defendant’s opposition, in a newly filed motion to
 2   compel (ECF No. 51),1 plaintiff states he received defendant’s responses at a later date than was
 3   requested in defendant’s request for extension of time. Plaintiff does not dispute defendant’s
 4   assertion that the responses were timely served in light of the extension of time granted . Because
 5   defendant’s responses were timely served, the motion to compel and accompanying request for
 6   sanctions (ECF No. 46) will be denied.
 7            II. Motion for Order and Settlement Conference
 8            On July 29, 2021, plaintiff filed a motion requesting an order directing the parties to
 9   participate in a settlement conference. (ECF No. 47.) As plaintiff notes in the motion, defendant
10   opted out of the post-screening ADR program in this case. Consequently, plaintiff’s motion for an
11   order requiring the parties to participate in a settlement conference will be denied. Defendant will
12   be directed to inform the court if defendant wishes to participate in a settlement conference. In
13   addition, plaintiff is advised that plaintiff may engage in settlement negotiations with defendant
14   by sending a settlement offer to defendant’s counsel.
15            III. Extension of Time
16            On September 7, 2021, defendant sought an extension of time of fourteen days, up to and
17   including September 21, 2021, to serve responses to plaintiff’s Request for Admissions, Set Two,
18   and plaintiff’s Request for Production of Documents. (ECF No. 52.) Good cause shown, the
19   request will be granted.
20            Based on the foregoing, IT IS HEREBY ORDERED:
21            1. Plaintiff’s motion to compel (ECF No. 46) is DENIED;
22            2. Plaintiff’s motion for an order requiring the parties to participate in a settlement
23                   conference (ECF No. 47) is DENIED, and defendant is directed to inform the court if
24                   defendant wishes to participate in the settlement conference; and
25            ////
26

27
     1Plaintiff second motion to compel discovery was filed on September 3, 2021. (ECF No. 51.)
28   This motion is not yet fully briefed and is not yet before the court for decision.
                                                         2
      Case 2:19-cv-02006-TLN-DB Document 54 Filed 09/10/21 Page 3 of 3


 1             3. Defendant’s request for an extension of time (ECF No. 52) is GRANTED; defendant
 2                     has until September 21, 2021 to serve responses to Plaintiff’s Request for Admissions
 3                     Set Two and Plaintiff’s Request for Production of Documents.
 4   Dated: September 9, 2021
 5

 6

 7
     DLB7
 8   rich2006.31disc

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            3
